FILED
                             NOT FOR PUBLICATION                             MAR 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EDUARD ASLANYAN,                                  No. 07-70935

               Petitioner,                        Agency No. A075-734-788

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Eduard Aslanyan, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Morgan v. Mukasey, 529 F.3d 1202, 1206

(9th Cir. 2008), and we review de novo due process claims, Ram v. INS, 243 F.3d

510, 516 (9th Cir. 2001). We deny the petition for review.

      Substantial evidence supports the IJ’s conclusion that Aslanyan was not

credible because of the implausibility of his story that he changed his name in

order to avoid persecution, see Singh v. Gonzales, 439 F.3d 1100, 1110 (9th Cir.

2006) (inherently unbelievable testimony may be a proper basis for an adverse

credibility finding if IJ’s logical inferences are supported by substantial evidence),

and because Aslanyan failed to provide sufficient corroboration establishing his

true identity, see Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003) (identity

is a key element of the asylum application that must be credibly established by the

applicant); see also Sidhu v. INS, 220 F.3d 1085, 1089-92 (9th Cir. 2000) (“[I]f the

trier of fact either does not believe the applicant or does not know what to believe,

the applicant’s failure to corroborate his testimony can be fatal to his asylum

application.”). Accordingly, in the absence of credible testimony, Aslanyan’s

asylum and withholding of removal claims fail. See Farah, 348 F.3d at 1156.

      Because Aslanyan’s CAT claim is based on the same evidence found to be

not credible, and because he does not point to other evidence in the record that


                                           2                                      07-70935
would compel a finding it is more likely than not he would be tortured if he

returned to Armenia, his CAT claim fails. See id. at 1156-57. Aslanyan’s

contention that the BIA failed to address his CAT claim adequately is belied by the

record, and accordingly, his due process claim fails. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                    07-70935